—Judgment, Supreme Court, New York County (Frederic Berman, J.), rendered January 3, 1994, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
The police had probable cause to arrest defendant based on a report from an identified citizen who had just observed defendant selling drugs and the discovery by the police of 24 vials of crack cocaine on top of a garbage pail next to which defendant had been standing (see, People v Hodja, 216 AD2d 415, lv denied 86 NY2d 796).
Since defendant’s statements at the time of his guilty plea did not cast doubt on his guilt, and since defendant did not move to withdraw his plea, the court had no obligation to conduct an inquiry into defendant’s protestations of innocence *311raised belatedly at sentence after he was returned on a warrant (People v Lopez, 71 NY2d 662, 665-666). Concur — Sullivan, J. P., Ellerin, Wallach and Rubin, JJ.